Citation Nr: 0834380	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  05-03 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington


THE ISSUES

1.  Entitlement to an effective date earlier than March 11, 
2003, for a 10 percent rating for skin graft donor site scar, 
right upper abdomen. 

2.  Entitlement to a disability rating in excess of 10 
percent for skin graft donor site scar, right upper abdomen.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2003 rating 
decision, by the Houston, Texas, Regional Office (RO), which 
denied the veteran's claim of entitlement to a compensable 
evaluation for skin graft donor site scar, right upper 
abdomen.  The veteran perfected a timely appeal to that 
decision.  Thereafter, in October 2005, jurisdiction over the 
veteran's claims folder was transferred to the VA Regional 
Office in Phoenix, Arizona.  Subsequently, in an August 2007 
rating decision, the RO increased the evaluation for skin 
graft donor site scar, right upper abdomen, from 0 percent to 
10 percent, effective March 11, 2003.  

The Board also notes that, in the rating action of August 
2007, the RO assigned an effective date of March 11, 2003 for 
the grant of a 10 percent rating for skin graft donor site 
scar, right upper abdomen.  A notice of disagreement (NOD) 
with the effective date assigned was received in March 2006.  
However, a review of the record shows that the RO has not 
issued a statement of the case (SOC) with regard to that 
issue.  This issue must be remanded for the preparation of a 
SOC.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398, 408-10 (1995).  This is the subject 
of the attached remand to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDING OF FACT

The veteran's skin graft scar on the right upper abdomen is 
superficial, painful and tender, but it does not cause 
limitation of motion, and covers an area of 22 cm. x 12 cm.  



CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for skin graft scar, right upper abdomen, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.7, 4.118, Diagnostic Codes 7801-7805 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   

In this case, VA satisfied its duty to notify by means of a 
letter dated in April 2003 from the RO to the veteran that 
was issued prior to the RO decision in July 2003.  That 
letter informed the veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the RO.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.  

The Board finds that the content of the above-noted letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
veteran was afforded VA compensation examinations in June 
2003 and November 2005.  Moreover, the January 2005 SOC and 
the August 2007 SSOC were issued, which provided the veteran 
with an additional 60 days to submit additional evidence.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  It also appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In 
addition, to whatever extent the recent decision of the Court 
in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision, since 
the veteran was informed of the provisions of Dingess in 
March 2006.  

The March 2006 letter also indicated that, in determining a 
disability rating, the RO considered evidence regarding 
nature and symptoms of the condition, severity and duration 
of the symptoms, and the impact of the condition and symptoms 
on employment.  The evidence that might support a claim for 
an increased rating was listed.  The veteran was told that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  In 
addition, the August 2007 SSOC also discussed the rating 
criteria and the symptoms that would demonstrate an increased 
rating in the severity of the skin graft scar.  Therefore, 
the veteran has been provided with all necessary notice 
regarding his claim for an increased evaluation.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish entitlement to an increased rating for 
skin graft scar, given that he has been provided all the 
criteria necessary for establishing increased ratings, and 
considering that the veteran is represented by a highly 
qualified veterans service organization, we find that any 
notice deficiencies are moot.  See Conway v. Principi, 353 
F.3d 1369, 1374 (2004).  To that extent that there has been 
any presumed prejudicial preadjudicative notice error, if 
any, it did not affect the essential fairness of the 
adjudication now on appeal.  


II.  Factual background.

The service records indicate that the veteran suffered a 
blast injury to the left hand.  A hospital report, dated from 
March 1971 to January 1972, shows that the veteran had a skin 
graft from the right upper abdomen to the left hand.  

In March 1972, service connection was granted for a donor 
site scar of the left thigh, effective January 28, 1972.  

During an Agent Orange examination, conducted in August 1984, 
evaluation of the abdomen revealed a large right upper 
quadrant scar secondary to skin grafting to the left hand.  

In a February 1997 rating decision, the RO granted service 
connection for a skin graft donor site scar, right upper 
abdomen and assigned a 0 percent disability rating, effective 
January 28, 1972.  

The veteran's claim for an increased rating for skin grating 
donor site scar, right upper abdomen, was received in 
February 2003.  In conjunction with the claim, the veteran 
was afforded a VA examination in June 2003, at which time it 
was noted that he had a scar of 15 x 10 cm in the right upper 
quadrant of the abdomen, between the anterior axillary line 
and the mid clavicular line below the costal margin.  There 
was no pain on the examination that claimed the presence of 
pruritis.  The skin was atrophic irregular, with scaly scabs 
over skin lesions located in there.  There was no evidence of 
ulceration or skin breakdown; the area was depressed and 
superficial, with no evidence of keloid or edema with some 
erythematous rash in the middle of the scar as well as an 
area outside and below the scar tissue.  The scar had normal 
color.  X-rays did not show any abnormality on the abdomen.  

On the occasion of another VA examination in November 2005, 
the veteran indicated that the pain caused by the scar is 
affecting his ability to sleep on the right side; he also 
felt that the scar has affected his ability to develop an 
intimate relationship with women due to scar disfigurement.  
The veteran complained of pain and hypersensitivity in scar.  
On examination, the scar measured 22 cm x 12 cm and it was 
tender and hypersensitive.  There was no ulceration and no 
breakdown of the skin.  He had severe disfigurement.  The 
scar was reported to encompass 5% of the total body surface 
and 0% of exposed body surface.  The impression was well-
healed right upper abdominal quadrant scar with residual pain 
and severe disfigurement.  


III.  Legal Analysis.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 38 
C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history, and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
veteran's working or seeking work.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
is to be assigned.  

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In this case the Board has 
concluded that the disability has not significantly changed 
and that a uniform evaluation is warranted.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. 38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 4.3.  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert at 54.  

The veteran asserts that an increased evaluation is warranted 
for his skin graft donor site scar, on the right upper 
abdomen.  He is currently assigned a 10 percent evaluation 
under Diagnostic Code 7804.  With regard to the donor site 
skin graft scar on the upper abdomen, the Board notes that 
the regulations governing scar codes were changed during the 
course of the veteran's appeal.  Changes in the regulations 
may be applied from the effective date of the new criteria, 
but only the former criteria are to be applied for the period 
prior to the effective date of the new criteria.  VAOPGCPREC 
3-2000 (Apr. 10, 2000).  The effective date of the changes in 
the regulations affecting the veteran's disability is October 
23, 2008.  The Board has reviewed the veteran's claim under 
both the "old" and "new" criteria, and based on this review, 
it finds that neither is more favorable to the appellant.  
Therefore, the Board need not remand this claim to the RO for 
initial consideration of the effect of the new criteria on 
the appellant's claim as there is no prejudice to the 
appellant with the Board's immediate consideration of the 
claim.  Bernard v. Brown, 4 Vet. App. 384, 393- 394 (1993).

Prior to October 23, 2008, a 10 percent disability rating 
under Diagnostic Code 7804 is warranted for scars that are 
superficial and painful on objective demonstration.  This is 
the maximum evaluation possible under that diagnostic code.  

A 10 percent is also the maximum evaluation possible under 
Diagnostic Code 7802 (scars, other than head, face, or neck, 
that are superficial and that do not cause limited motion) 
and Diagnostic Code 7803 (scars, superficial, unstable).  

Under Diagnostic Code 7801 (pertaining to scars, other than 
of the head, face or neck, that are deep or that cause 
limited motion), a 20 percent rating is warranted when the 
area or areas exceeds 12 square inches (77 sq. cm.).  A 30 
percent rating requires an area or areas exceeding 72 square 
inches (465 sq. cm.); while a 40 percent rating requires an 
area or areas exceeding 144 square inches (929 sq. cm.).  

Effective October 23, 2008, Diagnostic Code 7800 applies to 
Burn scar(s) of the head, face, or neck; scar(s) of the head, 
face, or neck due to other causes; or other disfigurement of 
the head, face, or neck: * * * * * * * Note (4): Separately 
evaluate disabling effects other than disfigurement that are 
associated with individual scar(s) of the head, face, or 
neck, such as pain, instability, and residuals of associated 
muscle or nerve injury, under the appropriate diagnostic 
code(s) and apply § 4.25 to combine the evaluation(s) with 
the evaluation assigned under this diagnostic code. Note (5): 
The characteristic(s) of disfigurement may be caused by one 
scar or by multiple scars; the characteristic(s) required to 
assign a particular evaluation need not be caused by a single 
scar in order to assign that evaluation.  

Diagnostic Code 7801 applies to burn scar(s) or scar(s) due 
to other causes, not of the head, face, or neck, that are 
deep and nonlinear.  Under this Code, a 10 precent rating is 
warranted for scars covering an area or areas of at least 6 
square inches (39 sq. cm.) but less than 12 square inches (77 
sq. cm.); a 20 rating is warranted for scar (s) covering an 
area or areas of at least 12 square inches (77 sq. cm.) but 
less than 72 square inches (465 sq. cm.); a 30 percent rating 
is warranted for scar (s) covering an area or areas of at 
least 72 square inches (465 sq. cm.) but less than 144 square 
inches (929 sq. cm.); a 40 percent rating is warranted for 
scar (s) covering an area or areas of 144 square inches (929 
sq. cm.) or greater.  


Note (1): A deep scar is one associated with underlying soft 
tissue damage.  

Note (2): If multiple qualifying scars are present, or if a 
single qualifying scar affects more than one extremity, or a 
single qualifying scar affects one or more extremities and 
either the anterior portion or posterior portion of the 
trunk, or both, or a single qualifying scar affects both the 
anterior portion and the posterior portion of the trunk, 
assign a separate evaluation for each affected extremity 
based on the total area of the qualifying scars that affect 
that extremity, assign a separate evaluation based on the 
total area of the qualifying scars that affect the anterior 
portion of the trunk, and assign a separate evaluation based 
on the total area of the qualifying scars that affect the 
posterior portion of the trunk.  The midaxillary line on each 
side separates the anterior and posterior portions of the 
trunk.  Combine the separate evaluations under § 4.25.  
Qualifying scars are scars that are nonlinear, deep, and are 
not located on the head, face, or neck.  

Diagnostic Code 7802 applies to burn scar(s) or scar(s) due 
to other causes, not of the head, face, or neck, that are 
superficial and nonlinear: a 10 percent disability rating is 
warranted for scars covering an area or areas of 144 square 
inches (929 sq. cm.) or greater.  

Note (1): A superficial scar is one not associated with 
underlying soft tissue damage. Note (2): If multiple 
qualifying scars are present, or if a single qualifying scar 
affects more than one extremity, or a single qualifying scar 
affects one or more extremities and either the anterior 
portion or posterior portion of the trunk, or both, or a 
single qualifying scar affects both the anterior portion and 
the posterior portion of the trunk, assign a separate 
evaluation for each affected extremity based on the total 
area of the qualifying scars that affect that extremity, 
assign a separate evaluation based on the total area of the 
qualifying scars that affect the anterior portion of the 
trunk, and assign a separate evaluation based on the total 
area of the qualifying scars that affect the posterior 
portion of the trunk. The midaxillary line on each side 
separates the anterior and posterior portions of the trunk. 
Combine the separate evaluations under § 4.25.  Qualifying 
scars are scars that are nonlinear, superficial, and are not 
located on the head, face, or neck.  

Under Diagnostic Code7804, which applies to scar(s), unstable 
or painful, a 10 percent disability rating is warranted for 
one or two scars that are unstable or painful; a 20 percent 
disability rating is warranted for three or four scars that 
are unstable or painful; and a 30 percent rating is warranted 
for five or more scars that are unstable or painful.  

Note (1): An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.. 
Note (2): If one or more scars are both unstable and painful, 
add 10 percent to the evaluation that is based on the total 
number of unstable or painful scars. Note (3): Scars 
evaluated under diagnostic codes 7800, 7801, 7802, or 7805 
may also receive an evaluation under this diagnostic code, 
when applicable. 7805 Scars, other (including linear scars) 
and other effects of scars evaluated under diagnostic codes 
7800, 7801, 7802, and 7804: Evaluate any disabling effect(s) 
not considered in a rating provided under diagnostic codes 
7800-04 under an appropriate diagnostic code.  

After careful review of the evidentiary record, the Board 
finds that a higher rating is not warranted for the skin 
graft donor site scar.  Significantly, on VA examination in 
November 2005, the examiner described the veteran's right 
upper abdomen scar as being approximately 22 cm by 12 cm, 
well-healed, thick and hypersensitive scar at the site where 
the graft was taken.  Therefore, while the skin graft scar 
appears to cover an area that is at least 12 square inches 
(77 sq.) but less than 72 square inches (465 sq. cm.), there 
is no indication that the scar on the upper abdomen is deep 
or causes limitation of motion.  Rather, the examiner 
established that there was no limitation of motion and that 
the scar was superficial.  This finding of superficial was 
made, even though the examiner determined that there was 
adherence to underlying tissue and severe disfigurement.  
Therefore ratings under DCs 7801 or 7805 are not warranted.  
As noted above, the veteran receives a 10 percent rating 
under DC 7804 for his right upper abdomen scar, which is the 
maximum rating under DCs 7802, 7803 and 7804.  The Board has 
noted that the veteran's scar is large; however, the ratings 
provisions for large, unstable scars (DC 7803) and for large, 
superficial scars (DC 7802) both assign 10 percent maximum 
ratings.  The Board finds that the preponderance of the 
evidence is against a higher rating for a scar of the right 
upper abdomen.  

Therefore, in light of the evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an evaluation in excess of 10 percent for his service-
connected skin graft donor site scar, right upper abdomen, 
and the claim must be denied.  

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis. However, the Board concludes that the record 
does not present such "an exceptional and unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b) 
(1).  In this regard, the Board finds that there has been no 
showing by the veteran that the scar of the right upper 
abdomen resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  So there is no basis for referring this 
case to the Director of VA's Compensation and Pension Service 
for extra-schedular consideration.  See, e.g., Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

A rating in excess of 10 percent for skin graft donor site 
scar, right upper abdomen, is denied.  


REMAND

As noted above, the VCAA requires that VA must provide notice 
that informs the claimant (1) of the information and evidence 
not of record that is necessary to substantiate the claim, 
(2) of the information and evidence that VA will seek to 
provide, and (3) of the information and evidence that the 
claimant is expected to provide. Furthermore, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).   

By rating action in August 2007, the RO increased the 
evaluation for the skin graft donor site scar was increased 
from 0 percent to 10 percent, effective March 11, 2003.  A 
notice of disagreement (NOD) with the effective date assigned 
was received in December 2007.  See 38 C.F.R. § 20.201 
(2007).  However, the RO has not issued a statement of the 
case (SOC) on this issue, and no appeal has been perfected.  
As such, the RO is now required to send the veteran an SOC as 
to this issue in accordance with 38 U.S.C.A. § 7105 (West 
2002) and 38 C.F.R. §§ 19.29, 19.30 (2007).  In this regard, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that where an NOD has been submitted, the 
veteran is entitled to an SOC.  The failure to issue an SOC 
is a procedural defect requiring a remand.  Manlincon v. West 
12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 
(1995).  

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

The RO should provide the veteran with a 
Statement of the Case (SOC) as to the 
issue of entitlement to an effective date 
prior to March 11, 2003 for the 
assignment of a 10 percent rating for 
skin graft donor site scar, right upper 
abdomen, in accordance with 38 U.S.C.A. 
§ 7105 (West 2002) and 38 C.F.R. 
§§ 19.29, 19.30 (2007).  If the veteran 
perfects his appeal by submitting a 
timely and adequate substantive appeal, 
then the RO should return the claim to 
the Board for the purpose of appellate 
disposition.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The purpose 
of this REMAND is to accord the veteran due process of law.  
By this REMAND, the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the veteran until he is 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


